HOUCK, J.
1. A reviewing court cannot set aside judgment on ground of conflict in testimony, unless on entire case and review of all evidence it is clearly apparent erroneous judgment was entered.
2. It is for jury or trial judge who saw and heard witnesses, and had opportunity to observe their manner in giving testimony, their interest, or lack thereof, to pass on and determine as to truthfulness of the testimony.
3. “Undue influence,” which will invalidate a deed, must be such as to control mental operations of grantor, overcome his power of resistance, and oblige him to adopt the will of another, thus producing disposition of property which he would not have made freely.
4. As regards undue influence which invalidates a deed, the means of control may consist of force or coercion, violence or threatened violence, or moral coercion.
5. The extent or degree of undue influence which invalidates a deed is wholly immaterial, if it is sufficient to make act alleged the act of another rather than the expression of the mind of grantor.
(Shields and Lemert, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.